UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ROBERT GOLDBLATT,

                                   Plaintiff,                      INITIAL CONFERENCE
                                                                   ORDER
                 -against-                                         18 CV 265 (DRH) (ARL)

NEW YORK INSTITUTE OF TECHNOLOGY,

                                    Defendant.
---------------------------------------------------------------X
LINDSAY, Magistrate Judge:

       This matter has been reassigned to the undersigned magistrate judge. An initial
conference will be held in this case on December 9, 2020 at 1:30 p.m. before the undersigned in
Courtroom 810, United States Federal Courthouse, Central Islip, New York. All counsel must be
present at the date and time indicated above except as provided below.

         Attached is a proposed pretrial scheduling order prepared by the court. The parties shall
meet and confer regarding the proposed order. If the dates in the proposed order are acceptable
or simply need to be adjusted and there are no other issues that the parties would like to address
with the court, the parties may electronically file a letter application at least forty-eight hours
prior to the date of the scheduled conference requesting that the initial conference be converted to
a telephone conference to be held on the same date and time. The parties may also request by
letter application that the case be referred to mediation.

       The parties are reminded of the obligation to provide automatic disclosures pursuant to
Rule 26(a)(1) unless this proceeding is exempted from such disclosure pursuant to Rule
26(a)(1)(E).


Dated: Central Islip, New York                               SO ORDERED:
       October 29, 2020
                                                                         s/
                                                             ARLENE ROSARIO LINDSAY
                                                             United States Magistrate Judge
